UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2009 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 0-18630 95-4274680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 North Broadway, Los Angeles, California 90012 (Address of principal executive Office) (Zip Code) Registrants telephone number, including area code: (213) 625-4700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8 .01 Other Events On October 19, 2009, Cathay General Bancorp announced, in a press release, that it has completed its previously announced offering of 7,614,571 shares of its common stock and that the underwriter for the offering exercised in fullits over-allotment option to purchase an additional 1,142,185 shares of common stock. That press release is attached hereto as Exhibit 99.1. The foregoing information and the attached exhibit are intended to be furnished only and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, asamended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended . Item 9.01 Financial Statements and Exhibits. (d) Exhibit No. Description 99.1 Press Release of Cathay General Bancorp dated October 19, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 19, 2009 CATHAY GENERAL BANCORP By: /s/ Heng W. Chen Heng W. Chen Executive Vice President and Chief Financial Officer EXHIBIT INDEX Number Exhibit 99.1 Press Release of Cathay General Bancorp dated October 19, 2009.
